Citation Nr: 0534473	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  03-01 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut




THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent 
for the service-connected post-traumatic stress disorder 
(PTSD), effective on March 25, 1997.  

2.  Entitlement to an effective date for grant of service 
connection to include earlier effective dates for an 
increased rating for service-connected PTSD and a grant of a 
total compensation rating based on individual 
unemployability.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
November 1973.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision that 
granted service connection and assigned a 50 percent 
evaluation for PTSD.  

In August 1998, the veteran testified at a personal hearing 
held at the RO before a Hearing Officer.  

In a February decision, the veteran was assigned an increased 
rating of 70 percent, effective on March 25, 1997, the date 
of the veteran's service connection claim.  

The veteran was also awarded a total compensation rating 
based on individual unemployability, effective on March 1, 
1998.  The RO found the veteran ineligible for Chapter 35 
benefits.  

The Board notes that, while the issues of entitlement to an 
earlier effective date for the grant of service connection 
for PTSD and an increased rating for the service-connected 
PTSD are not in appellate status, they are inextricably 
intertwined with the issue of an earlier effective date for a 
TDIU.  As such, the issues in appellate status are as listed 
hereinabove.  

The issues of an increased rating for service-connected PTSD 
and entitlement to Dependents' Educational Assistance 
benefits, pursuant to 38 U.S.C.A. Chapter 35 are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  The veteran filed his original claim of service 
connection for PTSD on July 26, 1995.  

2.  The veteran is shown to have filed a timely Notice of 
Disagreement from March 1996 or May 1996 rating decisions 
that denied his claim of service connection.  

3.  The veteran did not apply to reopen his claim of service 
connection for PTSD until March 25, 1997.  

4.  The veteran's Notice of Disagreement indicating for the 
first time his intention to appeal was received in June 1998.  

5.  VA compensation benefits are not payable prior to March 
25, 1997, the date of the veteran's application to reopen his 
claim of service connection for PTSD.  

5.  The veteran is shown as likely as not to have been unable 
to secure and follow a substantially gainful occupation due 
to service-connected PTSD as of the date that his reopened 
claim was received on March 25, 1997.  



CONCLUSIONS OF LAW

1.  An effective date earlier than March 25, 1997, the date 
of the veteran's reopened claim, for the grant of service 
connection and the assignment of a 70 percent rating for PTSD 
is not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2004).  

2.  An effective date of March 25, 1997, but not earlier for 
the assignment of a TDIU rating is warranted.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2004).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, and notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Act also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

With respect to the veteran's earlier effective date claim 
for TDIU, the VCAA is not applicable where further assistance 
would not aid the appellant in substantiating his claim.  
Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  

In a letter dated in August 2002, the RO informed the veteran 
of the medical and other evidence needed to substantiate his 
claim and of what medical or other evidence he was 
responsible for obtaining.  VA also identified which evidence 
it was responsible for obtaining.  In the December 2002 
Statement of the Case (SOC), the RO provided the veteran with 
the pertinent regulatory provisions regarding his claims for 
a TDIU and increased rating for PTSD.  

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining. 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Further, the Board notes that the veteran was accorded VA 
examinations that were completed in November 1995 and May 
1999.  

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.   


Earlier Effective Date

The veteran's initial claim of service connection for PTSD 
was received on July 26, 1995.  

A VA examination in November 1995 reported that the veteran 
suffered from PTSD dysthymia.  

The RO denied that claim in a March 1996 rating decision.  He 
was notified of the decision and provided with a VA Form 4107 
that explained his appellate rights.  

In a March 1996 statement, it was requested that RO consider 
new and material evidence.  

In March 1996, the veteran was hospitalized by VA for 
probable PTSD and dysthymia.  

In a May 1996 decision, the RO denied the veteran's reopened 
claim of service connection.  

In a June 1996 letter, the veteran was notified of this 
rating decision and apprised of his appellate rights by VA 
Form 4107.  

The veteran was hospitalized at a VA facility in September 
and October 1996 for chronic severe PTSD and secondary 
dysthymia.  

The veteran was hospitalized by VA for chronic PTSD and 
secondary dysthymia from February to April 1997.  

In a March 1997 statement, it was noted that the veteran had 
been hospitalized at a VA medical facility for PTSD.  It was 
requested that the veteran's claim be reopened.  

The veteran filed his Notice of Disagreement with a September 
1997 rating decision in June 1998.  

Essentially, the veteran asserts that the effective date of 
the TDIU grant should be November 1995 as that was the date 
the Social Security Administration (SSA) found him to have 
been unemployable.  

In a November 16, 1995 SSA decision the veteran was awarded 
SSA disability benefits.  That decision shows the veteran was 
unemployable due to affective disorders with an onset date of 
May 15, 1995.  

In the veteran's September 1995 SSA disability report, the 
veteran reported an employment history that reflected periods 
of employment from March 1982 to February 1989, April 1989 to 
May 1992, May 1992 to October 1993, January 1994 to April 
1994, July 1994 to January 1995 and February 1995 to April 
1995.  

In the veteran's February 1998 report of continuing 
disability interview for SSA benefits, he indicated that his 
disabling PTSD began on May 15, 1995.  The veteran also 
reported receiving VA medical treatment for his PTSD and that 
he last worked from October 1997 to November 1997 and from 
December 1997 to February 1998.  In an April 1998 SSA 
disability determination decision, the veteran was found to 
have anxiety related disorders; however, no date of onset of 
disability was specified.  

In a May 1997 statement in support of claim, the veteran 
indicated that he had been found to have been totally 
unemployable by a VA psychiatrist.  While the veteran was not 
yet service connected for PTSD, he claimed service connection 
for PTSD and included a claim for a TDIU rating in the event 
that service connection was granted but not at 100 percent.  

In his August 1998 RO hearing, the veteran testified that he 
was unemployed and had been receiving SSA disability benefits 
since 1996.  

Following RO development of the veteran's claimed stressors, 
in a May 1999 rating decision, the RO granted service 
connection for PTSD and assigned an initial rating of 50 
percent, effective on March 25, 1997.  

In December 1999, the RO received the veteran's Notice of 
Disagreement with the May 1999 rating action.  In it, the 
veteran claimed entitlement to a 100 percent disability 
evaluation for PTSD and also asserted that he had been unable 
to maintain gainful employment since 1993.  

Following further RO development of the veteran's claims, the 
RO in a February 2002 rating decision assigned an increased 
rating of 70 percent for service-connected PTSD, effective on 
March 25, 1997.  The RO also granted a TDIU, effective on 
March 1, 1998.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a) 
(West 1991); 38 C.F.R. § 3.400 (2004).  

The evidence shows the veteran as being unemployable due to 
his PTSD in a March 1996 VA hospitalization report.  The 
veteran was admitted to the VA PTSD unit in March 1996 and 
was found to be competent but unemployable.  

The veteran also reported having difficulty with 
concentration, verbal and physical rages and anger.  He was 
diagnosed with chronic PTSD and dysthymic disorder secondary 
to his PTSD.  The veteran was later admitted to the PTSD unit 
from September to October 1996.  

In a VA hospitalization record dated from February 25, 1997 
to April 4, 1997, the veteran was readmitted to the PTSD unit 
for treatment of increased PTSD symptoms.  The veteran was 
found to have severe social and occupational impairments and 
was noted to be totally unemployable.  

In August 1998, the veteran testified at a hearing held at 
the RO before a Hearing Officer.  The veteran stated that he 
was not working at the time of the hearing and started 
receiving SSA disability benefits in early 1996.  

In a May 1999 VA examination report, the veteran was noted to 
have last worked "about four months ago."  It was noted 
that the veteran had been fired from jobs due to chronic 
irritability, anger outbursts, swearing at his employers, 
poor interpersonal skills, inflexibility and chronically 
disturbed state caused by intrusive thoughts and memories of 
Vietnam into his work life.  

Reportedly, the veteran had established a business in 1988, 
and this ended in bankruptcy in 1993.  The veteran's 
inability to sustain his company was reported to be due to 
his PTSD symptomatology.  The examiner noted a clear 
association between the veteran's PTSD and his occupational 
and social functioning impairments.  

In a February 2002 decision, the RO increased the rating to 
70 percent, effective on March 25, 1997, date of the reopened 
claim.  In that rating decision, the RO also granted a TDIU 
rating and assigned March 1, 1998 as the effective date of 
the award.  

In this case, the Board finds that the veteran is not 
entitled to the grant of service connection earlier than the 
date of his reopened claim filed on March 25, 1997.  The 
veteran is not shown to have timely appealed from any of the 
earlier rating decisions.  His Notice of Disagreement in this 
regard is shown to have been received in June 1998.  

Even with the veteran's assertions that entitlement arose 
prior to March 1997, VA compensation benefits may not paid 
given these facts prior to the date of the reopened claim, 
which then would be the later of the two events identified by 
the provisions of 38 C.F.R § 3.400 as controlling the 
effective date determination.  As such, the veteran may not 
be assigned an effective date for the 70 percent rating 
earlier than March 25, 1997, the date of the grant of service 
connection for PTSD.  

However, given that the veteran is shown as likely as not to 
have been unemployable due to the service-connected PTSD on 
the date of receipt of the reopened claim, the Board finds 
that the TDIU rating may be assigned effective on March 25, 
1997, but not earlier.  

In sum, by operation of 38 C.F.R. § 3.400(o)(2), the earliest 
effective date assignable for the grant of service 
connection, for the schedular rating of 70 percent and for 
the assignment of a TDIU rating is March 25, 1997.  



ORDER

An effective date earlier than March 25, 1997 for the grant 
of service connection and the assignment of a 70 percent 
rating for PTSD is denied.  

An effective date of March 25, 1997 for the assignment of a 
TDIU rating is granted.  



REMAND

In this case, the veteran has appealed the rating decision 
that granted service connection and assigned a rating of 70 
percent for PSTD, under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  

Essentially, the veteran asserts that his service-connected 
PTSD warrants a higher evaluation.  Also, the contends that 
he has been permanently and totally disabled due to his 
service-connected PTSD as of the date of his service 
connection claim.  

The CAVC has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  

In this case, the issue of eligibility to Chapter 35 benefits 
is inextricably intertwined with the issue of increased 
rating for service-connected PTSD disability.  Id.  

The Board notes that the veteran submitted evidence of a 
recent admission to a VA  PTSD unit in May 2003.  It appears 
that the veteran receives ongoing treatment for his service-
connected PTSD.  In this case, the RO should obtain any 
outstanding VA treatment records for the veteran's PTSD.  

Also, the Board finds that a VA examination is warranted to 
provide a more complete disability picture.  Although the 
veteran has been provided a VA examination in May 1999 to 
evaluate the severity of his service-connected PTSD 
disability, further examination is indicated in order to 
assess the veteran's current disability level.  

Given the veteran's contentions that his PTSD symptoms have 
increased in severity, he is entitled to a new VA examination 
where there is evidence that the condition has worsened since 
the last examination.  Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 
11-95 (1995).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to obtain any medical treatment records 
for the service-connected PTSD from VA 
for the period from 1999 to the present.  

2.  The veteran should be afforded a VA 
examination to determine the severity of 
his service-connected PTSD.  The examiner 
should review the claims folder prior to 
completing the examination report, and 
should note such review in the examination 
report.  The examiner should comment on 
the impact of PTSD on the veteran's social 
and occupational functioning, and report a 
global assessment of function score 
attributable, if possible, solely to PTSD.  
The examiner should be asked to express an 
opinion as to the degree of disability 
resulting from PTSD as evidenced by the 
record.  The examiner should also describe 
all symptoms of his PTSD and opine as to 
whether the veteran is permanently and 
totally disabled due to his service-
connected PTSD.  All indicated testing 
should be done in this regard.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
claims of an increased rating for the 
service-connected PTSD and eligibility to 
for benefits under 38 U.S.C.A. Chapter 
35.  If any benefit sought continues to 
be denied, the RO should issue a 
Supplemental Statement of the Case to the 
appellant and his representative, if any, 
and afford them an opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  




 Department of Veterans Affairs


